FILED
                            NOT FOR PUBLICATION                             SEP 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


IGOR LUKASHIN; HEATHER F.                        No. 13-35429
LUKASHIN,
                                                 D.C. No. 3:12-cv-05880-RBL
               Plaintiffs - Appellants,

 v.                                              MEMORANDUM*

ALLIANCEONE RECEIVABLES
MANAGEMENT INC; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Igor Lukashin and Heather F. Lukashin appeal pro se from the district

court’s judgment dismissing their action alleging claims under the Fair Debt

Collection Practices Act (“FDCPA”) and state law arising out of state court

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings relating to an unpaid utility account. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a district court’s dismissal for failure to state a

claim under Federal Rule of Civil Procedure 12(b)(6), and may affirm on any

ground supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th

Cir. 2008). We affirm.

      Dismissal of the Lukashins’ action was proper because the Lukashins failed

to allege facts sufficient to shows that defendants’ alleged conduct was actionable.

See 15 U.S.C. §§ 1692e(2)(A), (10) (prohibiting “[t]he false representation of . . .

the character, amount, or legal status of any debt” and “[t]he use of any false

representation or deceptive means to collect or attempt to collect any debt” under

the FDCPA); Wash. Rev. Code §§ 19.16.250(15), (21) (prohibiting collection of

unauthorized fees under the Washington Collection Agency Act (“WCAA”));

Wash. Rev. Code § 19.16.440 (declaring violations of Wash. Rev. Code

§ 19.16.250 to be violations of Washington Consumer Protection Act (“WCPA”));

Wash. Rev. Code § 19.16.500(b) (authorizing statutory collection fee); see also

Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings

are liberally construed, plaintiff must allege facts sufficient to state a plausible

claim).




                                            2                                      13-35429
      Denial of leave to amend was not an abuse of discretion because

amendment would have been futile. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th

Cir. 2010) (en banc) (setting forth standard of review and explaining that a district

court should grant leave to amend unless “the pleading could not possibly be cured

by the allegation of other facts” (citation and internal quotation marks omitted)).

      We do not consider issues or arguments not specifically and distinctly raised

and argued in the opening brief, or arguments and allegations raised for the first

time on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per

curiam).

      The Lukashins’ request for judicial notice of the state court superior and

appellate court dockets, filed on May 1, 2014, is granted, but is otherwise denied as

unnecessary. All other pending motions are denied.

      All pending requests in the Lukashins’ opening brief are denied.

      AFFIRMED.




                                          3                                    13-35429